PER CURIAM.
This is the second appearance of this defendant upon conviction of this charge of robbery. See Mackey v. State, Fla.App. 1970, 234 So.2d 418.
Upon remand, appellant waived trial by jury and was tried before the court without jury. He was found guilty, adjudicated and sentenced to twenty-five years in the state prison. On this appeal he questions the sufficiency of the evidence to sustain the finding of guilt. We hold that the evidence is sufficient, see Prather v. State, Fla.App. 1966, 182 So.2d 273; compare People v. Lincoln, 89 Cal.App.2d 795, 201 P.2d 846 (1949).
Appellant’s second point urges error upon the ruling of the trial court which excluded testimony taken in another case. The ruling of the trial court is correct under the test set forth in Blackwell v. State, 79 Fla. 709, 86 So. 224 (1920).
Affirmed.